MEMORANDUM **
Michael Hooey appeals the district court’s denial of his federal habeas corpus petition. We dismiss the petition as moot.
At the time Hooey filed his petition, he was confined to the Jackson County Transition Center (“JCTC”) in Phoenix, Oregon. In his petition, he asks that the Bureau of Prisons (“BOP”) allow him to serve the remainder of his sentence in home confinement. The petition also demands that the BOP provide him with medical treatment for his leukemia.
The passage of time has provided Hooey with everything he seeks in his petition. After he filed his petition, the BOP guaranteed him the medical care he was seeking. On August 30, 2007, he completed his term of confinement at JCTC and is now on supervised release living at home. His petition is therefore moot. See In re Bur-rell, 415 F.3d 994, 998 (9th Cir.2005) (holding that a court cannot grant any effectual relief and an appeal is moot where a plain*718tiff has already received all the relief he sought).
DISMISSED AS MOOT.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.